Citation Nr: 1454868	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  12-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and H. H.



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976 and May 1980 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a hearing before the Board in April 2013.  A hearing transcript is of record.

As a result of findings presented in an August 2013 letter from a private psychologist, the issue of entitlement to a TDIU has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is reasonably indicated by evidence, regardless of whether the issue was expressly addressed in a rating decision.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

At his April 2013 hearing, the Veteran raised the issue of entitlement to service connection for a seizure disorder.  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

During his April 2013 Board hearing, the Veteran noted that he receives disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of his SSA records has not been associated with the claims file.  Remand is required to obtain the SSA records.  See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The Veteran further testified that he received VA psychiatric treatment as recent as in March 2013.  VA treatment records dated since July 2012 have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran and his representative indicated that he had recently been suffering from more severe depression symptoms associated with his PTSD.  Although a recent May 2013 private psychological evaluation is of record, the evaluation does not appear to address the contended severity of depression symptoms.  A new VA examination is necessary to determine the current severity of the Veteran's PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, with respect to the TDIU claim, the Board cannot fairly adjudicate this claim without obtaining an adequate medical opinion regarding the effects of his service-connected disabilities on his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see also Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask that he return the completed form together with supporting evidence, including evidence of current unemployment, to support his claim.

2.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

3.  Obtain copies of the Veteran's VA mental health treatment records, dated since July 2012, from the VA Health Care System in Omaha, Nebraska.  

4.  Thereafter, schedule the Veteran for a VA mental health examination.  The examiner should review the claims file.  All necessary studies and tests should be conducted.  

Following examination, the examiner should identify what symptoms, to specifically include depression symptoms, if any, the Veteran currently manifests, or has manifested in the recent past, that are attributable to his service-connected PTSD.  The examiner should discuss the effects, if any, of the Veteran's PTSD on his social and occupational adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD and explain the significance of the score.  The examiner additionally should provide an opinion as to whether the Veteran's service-connected PTSD and right hand scar, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  

The VA examiner must provide a rationale for any opinions provided, addressing the relevant medical and lay evidence of record.

5.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

